—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Correctional Services, dated September 4, 1998, which confirmed the determination of a Hearing Officer, dated July 1, 1998, made after a hearing, finding the petitioner guilty of a charge of possessing a weapon, and imposed a penalty..
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs 6r disbursements.
The record does not support the petitioner’s claim of bias (see, Matter of Hughes v Suffolk County Dept. of Civil Serv., 74 NY2d 833, 834, amended 74 NY2d 942; Matter of Wood v Cosgrove, 237 AD2d 616). Furthermore, the hearing testimony, along with the misbehavior report, constituted substantial evidence to support the determination (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 117; Matter of Foster v Coughlin, 76 NY2d 964, 966; People ex rel. Vega v Smith, 66 NY2d 130, 139; Rivera v Selsky, 266 AD2d 295). Issues of credibility are primarily within the province of the Hearing Officer as the trier of fact, and we find no reason to disturb the determination (see, Rivera v Selsky, supra).
The petitioner’s remaining contentions lack merit. O’Brien, J. P., Thompson, Altman and Friedmann, JJ., concur.